ORDER

PER CURIAM.
Defendant, Antwann Johnson, appeals his convictions for Murder in the First Degree, Section 565.020 RSMo.1994 (all further references shall be to RSMo.1994 unless otherwise noted) and Armed Criminal Action, Section 571.015. Defendant contends the trial court erred in: (1) denying his Motion to Suppress Statements and allowing into evidence his videotaped confession because the police procured said statement through physical and mental coercion, thereby rendering said statement involuntary and inadmissible; (2) playing before the jury and admitting into evidence the videotaped statement of Terry Edwards because the State failed to adduce testimony at trial inconsistent with his prior videotaped statement; (3) allowing the State to introduce in its case evidence that Defendant was a “heroin addict” and illicit drug user.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25